Citation Nr: 1728073	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-25 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a skin disorder, to include as secondary to service-connected disorders.

3.  Entitlement to a rating in excess of ten percent for a thoracolumbar disorder.

4.  Entitlement to a compensable rating for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996; February 2002 to October 2002; May 2004 to September 2005; and December 2007 to February 2009.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and Denver, Colorado.  Jurisdiction has since been consolidated at the RO in Indianapolis, Indiana (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  Some relevant medical records, including July 2016 VA examinations, are located in the Legacy Content Manager.  All records are now in these electronic systems.

The issues of entitlement to service connection for a skin disorder and entitlement to increased ratings for a thoracolumbar disorder and hearing loss of the left ear are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, diabetes mellitus had its onset during active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for diabetes mellitus.  He currently has a diagnosis of type II diabetes mellitus.  See July 2016 VA Examination.  However, the claims file contains conflicting evidence as to when diabetes mellitus was first diagnosed.

September 2004 service treatment records reflect indicate that the Veteran was diagnosed with new onset diabetes mellitus after seeking treatment for polydipsia and significant weight loss.

Further, a July 2014 informal physical evaluation board (PEB) proceeding determined the Veteran was unfit to continue serving in the National Guard.  Among other disorders, the PEB noted the onset of type II diabetes in 2004, and determined that it was incurred or aggravated in the line of duty.

By contrast, January 2009 VA treatment records reflect no history of diabetes mellitus.  April 2011 VA treatment records contain the first instance of VA treatment records noting a diagnosis of and treatment for diabetes mellitus.

During a May 2013 VA examination, the examiner noted elevated blood sugar levels in 2010, and a diagnosis of diabetes mellitus in March 2011.  Although the examiner indicated that the Veteran's service treatment records had been reviewed, the examiner did not address the September 2004 service treatment record reflecting a diagnosis of diabetes mellitus.  

During a July 2016 VA examination, a different examiner also noted the initial date of diagnosis of diabetes mellitus as April 2011.  The examiner determined that diabetes mellitus was less likely than not etiologically related to service.  The examiner also did not note or address the September 2004 service treatment record.  Instead, the examiner determined that diabetes mellitus was not caused or aggravated by the Veteran's use of Enbrel for his thoracolumbar disorder.

The Board notes that the Veteran originally claimed service connection for diabetes mellitus as secondary to his use of Enbrel for his service-connected thoracolumbar disorder.  In this case, however, the Board declines to address the claim for secondary service connection as the evidence of record indicates diabetes mellitus had its onset during active duty service.  Resolving reasonable doubt in the Veteran's favor, the Board finds entitlement to direct service connection for diabetes mellitus is warranted. 


ORDER

Entitlement to service connection for diabetes mellitus is granted.


REMAND

The Veteran seeks entitlement to service connection for a skin disorder, to include as secondary to service-connected disorders; a rating in excess of ten percent for a thoracolumbar disorder; and a compensable rating for hearing loss in the left ear.

The Veteran contends that the medication for treatment of his service-connected thoracolumbar disorder, including injections of Enbrel and Humira, causes skin rashes.  See November 2016 Substantive Appeal.  VA treatment records reflect conflicting information as to whether injections caused a skin rash.  January 2010 VA treatment records reflect that the Veteran was advised to hold Enbrel injections to see if skin lesions would resolve, while September 2010 VA treatment records reflect that the Veteran's skin rash was likely folliculitis unrelated to injections.  More recent VA treatment records reflect scattered pustular nodules on his abdomen that appear to be related to his inability to tolerate Humira injections.  See, e.g., December 2016 VA Treatment Records.  

During a May 2013 VA examination, the examiner noted that the Veteran reported dark blotchy spots that started after he began injecting Enbrel, but found no acute skin conditions upon examination.  The examiner further noted that she could not locate any medical information on this specific condition, and therefore the VA examination did not address VA treatment records reflecting treatment for a skin disorder.  During a July 2016 VA examination, the examiner noted the September 2010 VA treatment records reflecting folliculitis unrelated to injections, and noted no rash upon examination.  As a result, the examiner concluded the Veteran's rash was less likely than not etiologically related to service.  As neither VA examination addressed medical evidence in favor of the Veteran's contention, the Board finds them to be inadequate for rating purposes.  On remand, the AOJ must obtain an additional VA examination.

Further, the Veteran has a thoracolumbar disorder currently rated as ten percent disabling.  During a July 2016 VA examination, the Veteran was diagnosed with lumbar degenerative disc disease and ankylosing spondylitis, and had initial and repetitive use range of motion testing of his thoracolumbar spine.  The examiner also indicated he had ankylosis, but did not indicate what type of ankylosis or to what degree the Veteran had it.  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The issue of a thoracolumbar disorder is therefore also remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.

Finally, the Veteran's left ear hearing loss is currently rated as noncompensable.  VA treatment records indicate that the Veteran underwent audiological testing on January 28, 2009, and February 11, 2009.  VA treatment records interpreting the results of those tests do not appear to be part of the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since February 2017.

2.  Obtain the reported results of VA audiograms for testing conducted on January 28, 2009, and February 11, 2009.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed skin disorder.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following question:

Is it at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected disabilities caused or aggravated (i.e., caused an increase in severity of) any diagnosed skin disorder present during the period of this claim?  The examiner is asked to accomplish the following:

* Reconcile conflicting VA treatment records as to whether injections of Enbrel caused a skin rash ( see, e.g., January 2010 and September 2010 VA Treatment Records); and

* address more recent VA treatment records reflecting that the Veteran's inability to tolerate Humira injections may be causing a skin disorder (see, e.g., December 2016 VA Treatment Records).

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of skin disorder (i.e., a baseline) before onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Schedule the Veteran for a VA examination to address the current severity of his thoracolumbar disorder.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 
 
The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

The examiner should also address the severity (i.e., favorable or unfavorable) and location of any ankylosis, and note any functional limitation caused by the thoracolumbar disorder.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

5.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


